Case 2:20-cv-03596-SJF-ST Document 70 Filed 10/21/20 Page 1 of 1 PagelD #: 764

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

EUGENE SCALIA, Secretary of Labor, United States

Department of Labor,
No. 20-CV-3596 (SJF)(ST)
Plaintiff,
Vv.
RAMIZA FOOD CORP.,
Defendant.

 

AFFIRMATION OF SERVICE
I, Geneva Gaud, an employee of the United States Department of Labor, declare under
penalty of perjury that on October 21, 2020, I served a copy of the Judgment dated October 15,
2020 (ECF No. 69) and the Court’s Minute Entry for the Civil Cause for Hearing in Aid of
Judgment (ECF No. 68) upon Defendant Ramiza Food Corp. by mailing it to its last known address
below:
Ramiza Food Corp.

351 N. Central Avenue
Valley Stream, NY 11580

Dated: October 21, 2020 4 ( 4

  

 

‘GENEVA GAUD
Paralegal Specialist
U.S. Department of Labor
Office of the Solicitor
201 Varick St., Room 983
New York, NY 10014
